                                                     United States District Court
                                                     Central District of California


 UNITED STATES OF AMERICA vs.                                             Docket No.            ED CR 19-0055-TJH

 Defendant            CAROLI'N MICHELE NORTON                            Social Security No. 8         2         1     8

 akas: Carolyn Michele Perkins                                          (Last 4 digits)




                                                                                                                     MONTH   DAY   YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.       NOV.    18    2019


 COUNSEL                                                              Young J. Kim, DFPD
                                                                         (Name of Counsel)

    PLEA          ~X GUILTY,and the court being satisfied that there is a factual basis for the plea.~        NOLO    ~  NOT
                                                                                                           CONTENDERE   GUILTY
                  There being afinding/verdict of GUILTY,defendant has been convicted as charged ofthe offenses) o£
                  Providing Contraband in Prison in violation of Title 18 United States Code, Section 1791(a)(1),(b)(1), as charged in Single
  FINDING         Count Information.




JUDGMENT          The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/         contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered
  COMM            that: Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to
  ORDER           the custody of the Bureau of Prisons to be imprisoned for a term of: Twenty-four(24) months on PROBATION with home
                  detention.



     The Court ORDERS the defendant to pay to the United States a special assessment of $100.00, to the
    Clerk of the Court, which is due immediately.

     Pursuant to Section SE 1.2(e) of the Guidelines, all fines are waived as the Court finds that the
    defendant has established that he is unable to pay and is not likely to become able to pay any fine.

    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant,
    CAROLYN MICHELE NORTON,is, hereby, placed on PROBATION for 24 months on the Single
    Count Information, with the condition of Home Detention.

     Upon the commencement of Probation with Home Detention under the following terms and
    conditions:

    1. The defendant shall comply with the rules and regulations of the United States Probation &Pretrial
    Services Office and General Order 18-10.

    2. During the period of community supervision, the defendant shall pay the special assessment in
    accordance with this judgment's orders pertaining to such payment.


CR-104 (docx 10/18)                             JUDGMENT &PROBATION/COMMITMENT ORDER                                                   Page 1 of5
  USA vs.     CAROLYN MICHELE NORTON                            Docket No.:   ED CR19-0055-TJH


     3. The defendant shall cooperate in the collection of a DNA sample from the defendant.

    4. The defendant shall refrain from any unlawful use of a controlled substance and alcohol. The defendant
    shall submit to one drug test within 15 days of release from custody and at least two periodic drug tests
    thereafter, not to exceed eight tests per month, as directed by the Probation Officer.

     5. The defendant shall participate in an outpatient substance abuse treatment and counseling program that
     includes urinalysis, breath and/or sweat patch testing, as directed by the Probation Officer. The defendant
     shall abstain from using alcohol and illicit drugs, and from abusing prescription medications during the
     period of supervision.

    6. The defendant shall participate in mental health treatment, which may include evaluation and
    counseling, until discharged from the program by the treatment provider, with the approval ofthe
    Probation Officer.

    7. As directed by the Probation Officer, the defendant shall pay all or part of the costs of the Court-ordered
    treatment to the aftercare contractors during the period of community supervision. The defendant shall
    provide payment and proof of payment as directed by the Probation Officer. If the defendant has no ability
    to pay, no payment shall be required.

    8. The defendant shall submit her person, property, house, residence, vehicle, papers, computers [as
    defined in 18 U.S.C. § 1030(e)(1)], cell phones, other electronic communications or data storage devices
    or media, office, or other areas under the defendant's control, to a search conducted by a United States
    Probation Officer or law enforcement officer. Failure to submit to a search may be grounds for revocation.
    The defendant shall warn any other occupants that the premises may be subject to searches pursuant to this
    condition. Any search pursuant to this condition will be conducted at a reasonable time and in a reasonable
    manner upon reasonable suspicion that the defendant has violated a condition of her supervision and that
    the areas to be searched contain evidence of this violation.

     The Court authorizes the Probation &Pretrial Services Office to disclose the Presentence Report to the
    substance abuse treatment provider to facilitate the defendant's treatment for narcotic addiction or drug
    dependency. Further redisclosure of the Presentence Report by the treatment provider is prohibited
    without the consent of the sentencing judge.

     The Court authorizes the Probation &Pretrial Services Office to disclose the Presentence Report,
    and/or any previous mental health evaluations or reports, to the treatment provider. The treatment
    provider may provide information (excluding the Presentnce report), to State or local social service
    agencies(such as the State of California, Department of Social Service), for the purpose of the client's
    rehabilitation.

      Justification is as stated on the record.

      The Court informs the Defendant of his right to appeal.

     Bond is ordered exonerated.

CR-104 (docx 10/18)                     JUDGMENT &PROBATION/COMMITMENT ORDER                               Page 2 of5
  USA vs.     CAROLYN MICHELE NORTON                                                   Docket No.:      ED CR19-0055-TJH




 The Court further orders the defendant's passport returned to her by the U. S. Probation Office. Any
 traveling must be approved by her Probation Officer.
 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions ofProbation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




             DECEMBER 2, 2019                                               ~~~~~
             Date                                                         U. S. District Judge/Magistrate Judge

  It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                          Clerk, U.S. District Court




             DECEMBER 2, 2019                                       By    /S/YOLANDA SKIPPER
             Filed Date                                                   Deputy Clerk



 The defendant must comply with the standard conditions that have been adopted by this court(set forth below).

                                STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:

 1.    The defendant must not commit another federal, state, or local crime;      9.      The defendant must not lmowingly associate with any persons
 2.    The defendant must report to the probation office in the federal                   engaged in criminal activity and must not knowingly associate with
       judicial district of residence within 72 hours of imposition of a                  any person convicted of a felony unless granted permission to do so
       sentence of probation or release from imprisonment, unless                         by the probation officer. This condition will not apply to intimate
       otherwise directed by the probation officer;                                       family members, unless the court has completed an individualized
 3.    The defendant must report to the probation office as instructed by the             review and has determined that the restriction is necessary for
       court or probation officer;                                                        protection of the wmmunity or rehabilitation;
 4.    The defendant must not knowingly leave the judicial district without        10.    The defendant must refrain from excessive use of alcohol and must
       first receiving the permission ofthe court or probation officer;                   not purchase, possess, use, distribute, or administer any nazcotic or
 5.    The defendant must answer truthfully the inquiries of the probation                other controlled substance, or any paraphernalia related to such
       officer, unless legitimately asserting his or her Fifth Amendment                  substances, except as prescribed by a physician;
       right against self-incrimination as to new criminal conduct;                1 1.   The defendant must notify the probation officer within 72 hours of
 6.    The defendant must reside at a location approved by the probation                  being arrested or questioned by a law enforcement officer;
       officer and must notify the probation officer at least 10 days before       12.    For felony cases, the defendant must not possess a firearm,
       any anticipated change or within 72 hours of an unanticipated change               ammunition, destructive device, or any other dangerous weapon;
       in residence or persons living in defendant's residence;                    13.    The defendant must not act or enter into any agreement with a law
 7.    The defendant must permit the probation officer to contact him or her              enforcement agency to act as an informant or source without the
       at any time at home or elsewhere and must permit confiscation of                   permission of the court;
       any contraband prohibited by law or the terms of supervision and            14.    As directed by the probation officer, the defendant must notify
       observed in plain view by the probation officer;                                   specific persons and organizations of specific risks posed by the
 8.    The defendant must work at a lawful occupation unless excused by                   defendant to those persons and organizations and must permit the
       the probation officer for schooling, training, or other acceptable                 probation officer to confirm the defendant's compliance with such
       reasons and must notify the probation officer at least ten days before             requirement and to make such notifications;
       any change in employment or within 72 hours of an unanticipated             15.    The defendant must follow the instructions of the probation officer
       change;                                                                            to implement the orders ofthe court, afford adequate deterrence from
                                                                                          criminal conduct, protect the public from further crimes of the
                                                                                          defendant; and provide the defendant with needed educational or
                                                                                          vocational training, medical care, or other correctional treatment in
                                                                                          the most effective manner.


CR-104 (docx 10/1 S)                                JUDGMENT &PROBATION/COMMITMENT ORDER                                                              Page 3 of 5
  USA vs.     CAROLYN MICHELE NORTON                                           Docket No.:     ED CR19-0055-TJH



      The defendant must also comply with the following special conditions (set forth below).

           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date ofthejudgment under 18 U.S.C. § 3612(fl(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before Apri124, 1996.

           If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
  balance as directed by the United States Attorney's Office. 18 U.S.C. § 3613.

         The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant's mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(1)(F).

          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant's economic circumstances that might affect the defendant's ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C.
 § 3563(a)(7).

            Payments will be applied in the following order:

                      Special assessments under 18 U.S.C. § 3013;
                      Restitution, in this sequence (under 18 U.S.C. § 3664(1), all non-federal victims must be paid before the United
                      States is paid):
                             Non-federal victims (individual and corporate),
                             Providers of compensation to non-federal victims,
                             The United States as victim;
                      Fine;
                      Community restitution, under 18 U.S.C. § 3663(c); and
                      Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

           As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit
 report inquiries,(2)federal and state income tax returns or a signed release authorizing their disclosure and(3)an accurate financial statement,
 with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan
 or open any line of credit without prior approval of the Probation Officer.

         The defendant must maintain one personal checking account. All of defendant's income, "monetary gains," or other pecuniary
 proceeds must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts,
 including any business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                               These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/18)                             JUDGMENT &PROBATION/COMMITMENT ORDER                                                      Page 4 of 5
  USA vs.    CAROLYN MICHELE NORTON                                             Docket No.:       ED CR19-0055-TJH



                                                                   RETURN

I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on

 Defendant released on
  Mandate issued on
 Defendant's appeal determined on
 Defendant delivered on                                                                     to
      at
      the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal



                                                              I~
            Date                                                    Deputy Marshal




                                                                  CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                    Kiry K. Gray, Clerk, U.S. District Court




            Filed Date                                              Deputy Clerk



                                                FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may(1)revoke supervision,(2) extend the term of
supervision, and/or(3) modify the conditions of supervision.


         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



        (Signed)
                     Defendant                                                                Date




                     U. S. Probation Officer/Designated Witness                               Date




CR-104(docx 10/18)                              JUDGMENT &PROBATION/COMMITMENT ORDER                                                        Page 5 of5
